Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Fisher on 3/8/2022.

The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method to determine a price schedule for an item, comprising:
receiving an objective function by [[the]] a computer;


;
an approximate objective function that describes [[a]] linear envelopes for the plurality of segments of the objective function 

for each customer segment of a plurality of customer segments,
a set of prices for the item, an approximate per-segment demand model, and the approximate objective function transmitted to the optimizer, and 
(ii) computing a ratio of the per-segment value to a sum of all per-segment values for the customer segments; 
allocating the inventory quantity amongst the customer segments according to the ratio for each customer segment to form an inventory quantity for each customer segment;
for each customer segment, determining a promotion portion of the price schedule that maximizes the objective function by the external optimizer, wherein the promotion portion of the price schedule is determined based at least on the set of prices, the inventory quantity for the customer segment, the approximate per-segment demand model, and the approximate objective function transmitted to the optimizer; 
aggregating a quantity of remaining inventory allocated to the plurality of customer segments at an end of [[the]] a date range 
determining a markdown portion of the price schedule for the item that maximizes the objective function by the external optimizer, wherein the markdown portion of the price schedule is determined based at least on the set of prices, the aggregated quantity of remaining inventory, an approximate aggregate demand model for the item, and the approximate objective function transmitted to the optimizer; 
combining the promotion portion and the markdown portion to create the price schedule for the item; and
transmitting the price schedule for the item over a network to a computing device of a retailer to control assignment of prices for the item according to the price schedule. 
2.	(Currently Amended)  The method of claim 1, wherein the transmission of the price schedule over the network to a computing device of a retailer causes the computing device of the retailer to modify prices of the item[[s]] in a pricing database according to the price schedule.  
3.	(Currently Amended)  The method of claim 1, further comprising: 
for each time period in a set of time periods for [[a]] the promotion portion

(ii) calculating a plurality of lines corresponding to a piecewise linear approximation of the set of customer segment demands, and
(iii) for each price in the set of prices, selecting a line that corresponds to a highest demand at the price; 
wherein the approximate per-segment demand model for the price during the time period is an equation for the selected line for the price during the time period.
4.	(Currently Amended)  The method of claim 1, further comprising: 
for each time period in a set of time periods for [[a]] the markdown portion
(i) for each customer segment, calculating a set of customer segment demands for the item when the item is priced at respective prices in the set of prices,
(ii) calculating a set of respective aggregate demands by aggregating respective customer segment demands for each price,
(iii) calculating a plurality of lines corresponding to a piecewise linear approximation of the set of aggregate demands, and 
(iv) for each price, selecting a line that corresponds to a highest demand at the price, 
wherein the approximate aggregate demand model for the price during the time period is an equation for the selected line.
5.	(Canceled).
6.	(Currently Amended)  The method of claim 1, wherein the optimizer is a mixed integer linear programming solver, further comprising providing one or more approximation constraints to the optimizer to reduce [[the]] complexity of generating the price schedule to a feasible level for the mixed integer linear programming solver.
7.	(Original)  The method of claim 1, further comprising submitting an additional constraint to the optimizer during one or more of the determination of the per-segment value, the determination of the promotion portion, and the determination of the markdown portion, wherein the additional constraint is selected from the group consisting of a self no-touch constraint, a cross no-
8.	(Currently Amended)  A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to:
receive an objective function by the computer;
divide the objective function into a plurality of segments;
determine an approximate objective function that describes linear envelopes for the plurality of segments of the objective function;
for each customer segment of a plurality of customer segments,
(i) determine a per-segment value of the approximate objective function for the customer segment by an external optimizer, wherein the per-segment value is determined based at least on an inventory quantity of [[the]] an item, a set of prices for the item, an approximate per-segment demand model, and the approximate objective function transmitted to the optimizer, and 
(ii) compute a ratio of the per-segment value to a sum of all per-segment values for the customer segments; 
allocate the inventory quantity amongst the customer segments according to the ratio for each customer segment to form an inventory quantity for each customer segment;
for each customer segment, determine a promotion portion of the price schedule that maximizes the objective function by the external optimizer, wherein the promotion portion of the price schedule is determined based at least on the set of prices, the inventory quantity for the customer segment, the approximate per-segment demand model, and the approximate objective function transmitted to the optimizer; 
aggregate a quantity of remaining inventory allocated to the plurality of customer segments at an end of [[the]] a date range 
determine a markdown portion of the price schedule for the item that maximizes the objective function by the external optimizer, wherein the markdown portion of the price schedule is determined based at least on the set of prices, the aggregated quantity of remaining inventory, an approximate aggregate demand model for the item, and the approximate objective function transmitted to the optimizer; 

transmit the price schedule for the item over a network to a computing device of a retailer to control assignment of prices for the item according to the price schedule. 
9.	(Currently Amended)  The non-transitory computer-readable medium of claim 8, wherein the instructions that when executed by at least the processor cause the computer to transmit the price schedule over the network to a computing device of a retailer cause the computing device of the retailer to modify prices of the item[[s]] in a pricing database according to the price schedule.  
10.	(Currently Amended)  The non-transitory computer-readable medium of claim 8, further comprising instructions that when executed by at least the processor cause the computer to: 
for each time period in a set of time periods for [[a]] the promotion portion
(i) calculate a set of customer segment demands for the item when the item is priced at respective prices in the set of prices, 
(ii) calculate a plurality of lines corresponding to a piecewise linear approximation of the set of customer segment demands, and
(iii) for each price in the set of prices, selecting a line that corresponds to a highest demand at the price; 
wherein the approximate per-segment demand model for the price during the time period is an equation for the selected line for the price during the time period.
11.	(Currently Amended)  The non-transitory computer-readable medium of claim 8, further comprising instructions that when executed by at least the processor cause the computer to:
for each time period in a set of time periods for [[a]] the markdown portion
(i) for each customer segment, calculate a set of customer segment demands for the item when the item is priced at respective prices in the set of prices,
(ii) calculate a set of respective aggregate demands by aggregating respective customer segment demands for each price,
(iii) calculate a plurality of lines corresponding to a piecewise linear approximation of the set of aggregate demands, and 
(iv) for each price, select a line that corresponds to a highest demand at the price, 

12.	(Currently Amended)  The non-transitory computer-readable medium of claim 8, further comprising instructions that when executed by at least the processor cause the computer to: 
for each time period in a set of time periods
(i) calculate sales for the item at prices in the set of prices, and
(ii) divide the objective function into the plurality of segments based at least on the calculated sales; and
for each segment of the objective function, determine a linear envelope that covers the segment; 
wherein the description by the approximate objective function of the linear envelopes describes the linear envelope for each segment of the objective function.
13.	(Original)  The non-transitory computer-readable medium of claim 8, wherein the optimizer is a mixed integer linear programming solver, further comprising providing one or more approximation constraints to the optimizer to reduce the complexity of generating the price schedule to a feasible level for the mixed integer linear programming solver.
14.	(Original)  The non-transitory computer-readable medium of claim 8, further comprising instructions that when executed by at least the processor cause the computer to submit an additional constraint to the optimizer during one or more of the determination of the per-segment value, the determination of the promotion portion, and the determination of the markdown portion, wherein the additional constraint is selected from the group consisting of a self no-touch constraint, a cross no-touch constraint, a must-promote set of items constraint, a cannot-promote set of items constraint, and an inter-item constraint.
15.	(Currently Amended)  A computing system, comprising:
a processor;
a memory operably connected to the processor;
a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least the processor cause the computing system to:

divide the objective function into a plurality of segments;
determine an approximate objective function that describes linear envelopes for the plurality of segments of the objective function;
for each customer segment of a plurality of customer segments,
(i) determine a per-segment value of an approximate objective function for the customer segment by an external optimizer, wherein the per-segment value is determined based at least on an inventory quantity of [[the]] an item, a set of prices for the item, an approximate per-segment demand model, and an approximate objective function transmitted to the optimizer, and 
(ii) compute a ratio of the per-segment value to a sum of all per-segment values for the customer segments; 
allocate the inventory quantity amongst the customer segments according to the ratio for each customer segment to form an inventory quantity for each customer segment;
for each customer segment, determine a promotion portion of the price schedule that maximizes the objective function by the external optimizer, wherein the promotion portion of the price schedule is determined based at least on the set of prices, the inventory quantity for the customer segment, the approximate per-segment demand model, and the approximate objective function transmitted to the optimizer; 
aggregate a quantity of remaining inventory allocated to the plurality of customer segments at an end of [[the]] a date range 
determine a markdown portion of the price schedule for the item that maximizes the objective function by the external optimizer, wherein the markdown portion of the price schedule is determined based at least on the set of prices, the aggregated quantity of remaining inventory, an approximate aggregate demand model for the item, and the approximate objective function transmitted to the optimizer; 
combine the promotion portion and the markdown portion to create the price schedule for the item; and
to control assignment of prices for the item according to the price schedule. 
16.	(Currently Amended)  The computing system of claim 15, wherein the instructions of the non-transitory computer-readable medium to transmit the price schedule for the item over a network to a computing device of a retailer when executed by at least the processor cause the computing device of the retailer to modify prices of the item[[s]] in a pricing database according to the price schedule.  
17.	(Currently Amended)  The computing system of claim 15, wherein the non-transitory computer-readable medium further comprises instructions that when executed by at least the processor cause the computing system to: 
for each time period in a set of time periods for [[a]] the promotion portion
(i) calculate a set of customer segment demands for the item when the item is priced at respective prices in the set of prices, 
(ii) calculate a plurality of lines corresponding to a piecewise linear approximation of the set of customer segment demands, and
(iii) for each price in the set of prices, selecting a line that corresponds to a highest demand at the price; 
wherein the approximate per-segment demand model for the price during the time period is an equation for the selected line for the price during the time period.
18.	(Currently Amended)  The computing system of claim 15, wherein the non-transitory computer-readable medium further comprises instructions that when executed by at least the processor cause the computing system to:
for each time period in a set of time periods for [[a]] the markdown portion 
(i) for each customer segment, calculate a set of customer segment demands for the item when the item is priced at respective prices in the set of prices,
(ii) calculate a set of respective aggregate demands by aggregating respective customer segment demands for each price,
(iii) calculate a plurality of lines corresponding to a piecewise linear approximation of the set of aggregate demands, and 

wherein the approximate aggregate demand model for the price during the time period is an equation for the selected line.
19.	(Currently Amended)  The computing system of claim 15, wherein the non-transitory computer-readable medium further comprises instructions that when executed by at least the processor cause the computing system to: 
for each time period in a set of time periods
for each segment of the objective function, determine a linear envelope that covers the segment; 
wherein the description by the approximate objective function of the linear envelopes describes the linear envelope for each segment of the objective function.
20.	(Original)  The computing system of claim 15, wherein the optimizer is a mixed integer linear programming solver, further comprising providing one or more approximation constraints to the optimizer to reduce the complexity of generating the price schedule to a feasible level for the mixed integer linear programming solver.

Allowable Subject Matter
Claims 1-4 and 6-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, taken alone or in combination, fail to teach the Applicant’s invention. The closest art of record to the claimed invention is Desai (US 2008/0077459), in view of Parpia (US 2016/0189278); in further view of Solving Mixed Integer Bilinear Problems using MILP Formulations by Gupte. These references teach the limitations as noted in office action dated 7/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683